ORDER
PER CURIAM.
Father appeals the trial court’s denial of his motion to modify the maintenance given to mother and its failure to award retroactive child support for the time one of the parties' children was in his custody.
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).